    Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 1 of 11 PageID #:2685




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


BRIAN HUDGINS, individually and                  )
on behalf of those similarly situated,           )
                                                 )
              Plaintiffs,                        )
                                                 )       Case No. 16 C 7331
              vs.                                )
                                                 )
TOTAL QUALITY LOGISTICS, LLC,                    )
                                                 )
              Defendant.                         )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

        Brian Hudgins sued Total Quality Logistics, LLC (TQL) on behalf of himself and

a class of others similarly situated for violations of the Fair Labor Standards Act's

(FLSA) overtime requirements. They allege that TQL misclassifies employees who

served as logistics account executives—and trainees for that position—as exempt from

overtime pay requirements under the FLSA's administrative exemption. The Court

certified an FLSA collective action, and notice was sent to potential class members,

more than 140 of whom opted in. The Court denied TQL's subsequent motion to

decertify the class.

        The plaintiffs have moved for summary judgment on the application of the FLSA's

administrative exemption to logistics account executives (LAEs) and trainees for that

role. 1 For the reasons stated below, the Court denies the motion.



1The Court addresses LAEs and trainees together in this opinion because the parties
did so in their briefs. This is not meant to suggest that the evidence definitively
     Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 2 of 11 PageID #:2685




                                       Background

A.       Factual background

         The following facts are undisputed except where otherwise noted.

Headquartered in Cincinnati, Ohio and with offices in twenty-two states, TQL is one of

the largest freight brokerage firms in the country. TQL does not own trucks that move

freight but rather acts as an agent connecting its customers to third-party carriers who

transport customers' goods. To accomplish this task, TQL maintains a sizable force of

logistics account executives (LAEs) and trainees—around three quarters of the

company's total workforce—who cultivate and maintain relationships with customers.

Aspiring LAEs must first spend several months as trainees before attaining the full

privileges and duties of the role.

         Brian Hudgins is a former LAE. He worked as a trainee and then an LAE in

TQL's Chicago office from May 2014 to June 2015. Hudgins alleges that LAEs and

trainees were required to work more than 40 hours per week and were expected to be

available twenty-four hours per day, seven days per week to respond to customers. But

they never received overtime compensation. Hudgins alleges that TQL misclassified

him and every other LAE and trainee as categorically exempt from overtime

compensation under the FLSA in order to avoid paying them the wages they are owed.

         The broad contours of the LAE and trainee positions are not disputed.

Employees in both roles are paid a salary of $35,000 per year, and full LAEs are also

eligible to earn commissions. LAEs typically maintain their own books of business,

meaning that they "prospect" for clients, then maintain those relationships. The


establishes that the LAE and trainee roles are wholly equivalent for present or later
purposes. The Court has made no finding one way or the other on that issue.
                                             2
     Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 3 of 11 PageID #:2685




services LAEs sell to customers include advising customers on which third-party

carriers to use, negotiating prices with those carriers, assessing the applicability of

relevant state and federal regulations, acting as a liaison between their customers and

third-party shippers, and otherwise responding to customers' varying needs. Trainees

perform a somewhat narrower subset of these same tasks, though the degree of

latitude they are given may vary to some extent because each trainee is assigned to an

LAE who is in control of the pace of training.

         Although there appears to be agreement, at least in broad terms, about what

LAEs and trainees do, the parties disagree forcefully about what duties lie at the core of

these roles. As discussed below, this disagreement proves important to the question of

whether the FLSA's administrative exemption can properly be applied to the LAEs and

trainees. TQL asserts that the LAEs and trainees are essentially advisors for the

company's clients, providing logistics consultations and recommendations on a wide

variety of issues. It emphasizes that individuals in these roles act with significant

autonomy and serve as the single contact point between TQL and the clients with whom

they work. The plaintiffs, on the other hand, characterize all of the LAEs' and trainees'

primary task as "sales." They contend that both prospecting for new clients and

providing logistics services are part of a single sales process and thus frame the roles'

primary duty as simply that of selling logistics services. To support this assertion, the

plaintiffs point to standardized job listings and other record evidence characterizing the

LAE position as a sales job.

B.       Procedural history

         Hudgins sued TQL in July 2016. In September 2016, he moved to certify a



                                              3
  Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 4 of 11 PageID #:2685




collective action comprising two subclasses under the FLSA. The first subclass would

include all LAEs employed by TQL nationwide in the preceding three years, and the

second would include trainees for the LAE position employed nationwide in the same

timeframe. Hudgins sought to exclude three groups: (1) otherwise qualified LAEs who

worked for TQL in Ohio, where a state-court collective action was already underway; (2)

otherwise qualified LAEs who had already joined the Ohio action; and (3) any LAE who

earned more than $100,000 per year for the entire three-year period. The Court

granted conditional certification. Hudgins v. Total Quality Logistics, LLC (Hudgins I),

No. 16 C 7331, 2016 WL 7426135, at *8 (N.D. Ill. Dec. 23, 2016). The parties then

collaborated to send notice to members of the putative class.

       In the meantime, TQL argued that arbitration agreements signed by some of the

putative class members barred collective action. The Court ordered briefing on the

enforceability of those agreements and on the Court's authority to rule on validity.

Ultimately, the Court held that the agreements were enforceable and decertified the

members of the class who had signed arbitration agreements. See Hudgins v. Total

Quality Logistics, LLC (Hudgins II), No. 16 C 7331, 2017 WL 514191, at *4 (N.D. Ill.

Feb. 8, 2017). TQL subsequently supplemented its list of class members who had

signed arbitration agreements, knocking out two more members of the class. See

Hudgins v. Total Quality Logistics, LLC (Hudgins III), No. 16 C 7331, 2018 WL 1706368,

at *3 (N.D. Ill. Apr. 9, 2018).

       In August 2018, TQL moved to decertify the collective and both subclasses,

arguing that members' claims had insufficient common questions of law and fact to

support collective action under the FLSA. The Court denied that motion, concluding



                                            4
     Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 5 of 11 PageID #:2685




that common factual and employment circumstances predominated sufficiently to render

the suit amenable to collective resolution. See Hudgins v. Total Quality Logistics, LLC

(Hudgins IV), No. 16 C 7331, 2019 WL 354958, at *4-10 (N.D. Ill. Jan. 29, 2019). The

Court noted, however, that two additional members of the plaintiff collective were

subject to unique statute of limitations defenses and therefore removed them from the

class. See id. at *7; dkt. no. 202 (voluntarily removing these two plaintiffs).

         The plaintiffs have moved for summary judgment regarding the applicability of

the FLSA's administrative exemption to LAEs and trainees.

                                        Discussion

         Summary judgment is appropriate if there is no genuine dispute of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Martinsville Corral, Inc. v. Soc'y Ins., 910 F.3d 996, 998 (7th Cir. 2018). The Court

views the evidence and draws all reasonable inferences in favor of the non-moving

party. See Cervantes v. Ardagh Grp., 914 F.3d 560, 564 (7th Cir. 2019). To survive

summary judgment, the non-movant must "present specific facts establishing a material

issue for trial, and any inferences must rely on more than mere speculation or

conjecture." Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019).

A.       Legal context

         The FLSA requires an employer to pay an employee for the time she works

beyond forty hours in one week at one and one-half times her regular pay rate. 29

U.S.C. § 207(1). The crux of the present dispute is the application of the FLSA's

"administrative exemption" for overtime pay to LAEs and trainees. Section 213 of the

FLSA provides that overtime pay requirements "shall not apply with respect to . . . any



                                              5
    Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 6 of 11 PageID #:2685




employee employed in a bona fide . . . administrative . . . capacity." 29 U.S.C.

§ 213(a)(1). The Department of Labor has promulgated regulations interpreting this

statute. See 29 C.F.R. §§ 541.200-203. According to the relevant regulation, "the term

'employee employed in a bona fide administrative capacity'" means any employee:

        (1) Compensated on a salary or fee basis at a rate of not less than $455
        per week (or $380 per week, if employed in American Samoa by
        employers other than the Federal Government), exclusive of board,
        lodging or other facilities;
        (2) Whose primary duty is the performance of office or non-manual work
        directly related to the management or general business operations of the
        employer or the employer's customers; and
        (3) Whose primary duty includes the exercise of discretion and
        independent judgment with respect to matters of significance.

Id. § 541.200(a). 2

        A plaintiff who moves for summary judgment on claims on which she ultimately

bears the burden of proof typically faces an uphill battle. See Hotel 71 Mezz Lender

LLC v. Nat'l Retirement Fund, 778 F.3d 593, 601 (7th Cir. 2015). But in this case,

plaintiffs are seeking summary judgment on what amounts to an affirmative defense, as

the FLSA places "the burden . . . on the employer to establish that an employee is

covered by a FLSA exemption." Blanchar v. Standard Ins. Co., 736 F.3d 753, 756 (7th

Cir. 2013) (citing Corning Glass Works v. Brennan, 417 U.S. 188, 196-97 (1974)).

Plaintiffs therefore occupy a position more familiar to defendants in civil suits. They

argue that TQL lacks evidence that would permit a reasonable jury to make a finding in

its favor on one of the necessary elements of the administrative exemption and that as a



2The language of section 541.200(a)(1) was enjoined by a district court after the
present case was filed. See Nevada v. U.S. Dep't of Labor, 218 F. Supp. 3d 520, 534
(E.D. Tex. 2016). This change is immaterial here, however, as the parties do not
dispute that the plaintiffs would satisfy the first requirement whether or not it were
enforceable.
                                             6
  Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 7 of 11 PageID #:2685




result they are entitled to summary judgment that the exemption does not apply.

Specifically, the plaintiffs zero in on the second requirement for the exemption—an

employee's primary duty must be directly related to administrative tasks—and contend

that TQL cannot satisfy its burden.

      The Department of Labor regulation provides context for what is required for an

employee's "primary duty" to qualify as "directly related to . . . management or general

business operations."

      The phrase "directly related to the management or general business
      operations" refers to the type of work performed by the employee. To
      meet this requirement, an employee must perform work directly related to
      assisting with the running or servicing of the business, as distinguished,
      for example, from working on a manufacturing production line or selling a
      product in a retail or service establishment.

29 C.F.R. § 500.201(a). Examples of qualifying work include "quality control,"

"procurement," and "legal and regulatory compliance," id. § 500.201(b), and an

employee may qualify even if her "primary duty is the performance of work directly

related to the management or general business operations of the employer's

customers" rather than that of the employer itself, id. § 500.201(c). The Seventh Circuit

has described this regulation as creating a dichotomy between "production" and "sales"

duties, on one hand, and "administration" duties on the other. See, e.g., Schaefer-

LaRose v. Eli Lilly & Co., 679 F.3d 560, 572 (7th Cir. 2012); Roe-Midgett v. CC Servs.,

Inc., 512 F.3d 865, 872 (7th Cir. 2008).

      In Schaefer-LaRose, the Seventh Circuit suggested that the "directly related to"

language also itself bears legal significance in some contexts. There, in assessing

whether traveling sales representatives for a pharmaceutical company were eligible for

the administrative exemption, the court suggested that "when an employee is engaged


                                            7
  Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 8 of 11 PageID #:2685




in the core function of a business, his or her task is not properly categorized as

administrative." Schaefer-LaRose, 679 F.3d at 574. That is, at least for an employer

whose principal function is producing or selling things, an employee's primary duty must

be ancillary to that function to satisfy the requirement. See id. Applying this standard,

the court in Schaefer-LaRose found that pharmaceutical sales representatives were

eligible for the administrative exemption because "the core function of the drug makers

is the development and production of pharmaceutical products" and the representatives'

"work supports that function, but is distinct from it." Id.; see also Haywood v. N. Am.

Van Lines, Inc., 121 F.3d 1066, 1072 (7th Cir. 1997), overruled on other grounds by Hill

v. Tangherlini, 724 F.3d 965, 968 n.1 (7th Cir. 2013).

       The Department of Labor's regulation also explains how to assess an employee's

primary duty.

       The term "primary duty" means the principal, main, major or most
       important duty that the employee performs. . . . Factors to consider when
       determining the primary duty of an employee include, but are not limited
       to, [1] the relative importance of the exempt duties as compared with other
       types of duties; [2] the amount of time spent performing exempt work; [3]
       the employee's relative freedom from direct supervision; and [4] the
       relationship between the employee's salary and the wages paid to other
       employees for the kind of nonexempt work performed by the employee.

29 C.F.R. § 541.700. Assessing an employee's primary duty "requires a thorough, fact-

intensive analysis of the employee's employment duties and responsibilities." Schaefer-

LaRose, 679 F.3d at 572. This "[d]etermination . . . must be based on all the facts in a

particular case, with the major emphasis on the character of the employee’s job as a

whole." 29 C.F.R. § 541.700(a). It is perhaps unsurprising, then, that "numerous courts

have found 'this intensive factbased inquiry is inappropriate for summary judgment.'"

Tamas v. Family Video Movie Club, Inc., No 11 C 1024, 2013 WL 1286693, at *5 (N.D.


                                             8
     Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 9 of 11 PageID #:2685




Ill. Mar. 28, 2013) (quoting Ely v. Dolgencorp, LLC, 827 F. Supp. 2d 872, 886 (E.D. Ark.

2011)). It is with this context in mind that the Court considers whether TQL has pointed

to sufficient evidence to withstand summary judgment.

B.       Application

         The plaintiffs contend that TQL has failed to point to evidence from which a

reasonable jury could find that LAEs' and trainees' "primary duty is the performance of

office or non-manual work directly related to the management or general business

operations of the employer or the employer's customers." 29 C.F.R. § 541.200(a). In

support of their position, the plaintiffs cite evidence that TQL itself regards LAEs and

trainees primarily as salespeople, including job postings and an introductory video

posted by the company's YouTube account. 3 They emphasize that LAEs and trainees

generate most of TQL's revenues by selling logistics services and that the company's

other departments generally exist to support the LAEs and trainees in their work. In

plaintiffs' view, this makes it clear that the LAE and trainee roles' primary duties are to

"engage[ ] in the core function of the business"—sales of logistics services—and that

under Seventh Circuit precedent they therefore are "not properly categorized as

administrative." Schaefer-LaRose, 679 F.3d at 574.

         TQL, on the other hand, contends that undisputed evidence establishes that

LAEs and trainees do precisely the sorts of work identified by the regulation as

administrative. It cites extensive deposition testimony that both roles involve, among

other things, advising customers on "quality control," "procurement," and "legal and



3The parties dispute whether the video is admissible without further authentication.
Because this question is immaterial to the outcome of the present motion, the Court
need not address it.
                                              9
    Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 10 of 11 PageID #:2685




regulatory compliance" 4—categories of work expressly identified by the regulation as

qualifying for the exemption, see 29 C.F.R. § 500.201(b). And TQL notes that it does

not matter, under the regulation, whether the LAEs and trainees provide these services

to TQL itself or to its customers; either will suffice. See id. § 500.201(c). It further

emphasizes that LAEs and trainees undisputedly serve as the sole points of contact

between TQL and its clients—a fact that the Seventh Circuit has acknowledged is a

factor in this analysis. See, e.g., Haywood, 121 F.3d at 1072 (describing service as a

sole representative as a "classic administrative function").

        TQL also disputes the plaintiffs' characterization of Schaefer-LaRose. Citing the

Seventh Circuit's earlier opinion in Roe-Midgett, 512 F.3d at 865, TQL contends that

Schaefer-LaRose should not be read so broadly as to disallow the administrative

exemption for any employee engaged in the "core function" of a business but rather

should be limited to businesses whose core functions are producing or selling things.

TQL points out that in Roe-Midgett the Seventh Circuit found that insurance claims

adjustors qualified for the administrative exemption even though they were apparently

engaged in the core function of the business, an insurance company. See Roe-Midgett,

512 F.3d at 872-73.

        The Court concludes that plaintiffs' motion rests on genuine disputes of material

fact regarding the primary duties of the LAE and trainee roles and how they relate to

TQL's core function(s) and that summary judgment is therefore inappropriate. As the

Seventh Circuit observed in Schaefer-LaRose, claims like this one "require[ ] a




4 TQL also lists "negotiating" as a relevant task, though that term does not appear in the
regulation's list of examples. See 29 C.F.R. § 541.201(b).
                                              10
 Case: 1:16-cv-07331 Document #: 215 Filed: 06/14/19 Page 11 of 11 PageID #:2685




thorough, fact-intensive analysis of the employee's employment duties and

responsibilities." Schaefer-LaRose, 679 F.3d at 572. The parties offer competing

interpretations of reams of record evidence including internal TQL documents and job

postings, voluminous deposition testimony, and other materials. If the plaintiffs'

characterizations of evidence going to TQL's core function and LAEs' and trainees'

primary duties were credited, those roles probably would be ineligible for the

administrative exemption. See id. at 573-74. But if a jury were to find that the

voluminous evidence supported TQL's positions, then that would support the application

of the administrative exemption to LAEs and trainees.

       At this stage, the Court must draw reasonable inferences in favor of TQL, the

non-moving party. Cervantes, 914 F.3d at 564. Doing so, it is apparent that TQL has

pointed to evidence from which a reasonable jury could find in TQL's favor.

Accordingly, the plaintiffs are not entitled to summary judgment.

                                       Conclusion

       For the foregoing reasons, the Court denies the plaintiffs' motion for summary

judgment [dkt. no. 187]. The case is set for an in-person status hearing on June 26,

2019 at 9:30 a.m. for the purpose of setting a trial date and discussing the possibility of

settlement.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: June 14, 2019




                                            11
